FILED
                               NOT FOR PUBLICATION                                   MAY 04 2015

                                                                                 MOLLY C. DWYER, CLERK
                        UNITED STATES COURT OF APPEALS                            U.S. COURT OF APPEALS



                               FOR THE NINTH CIRCUIT



 SHARON BENCIC,                                      No. 13-15295

              Plaintiff - Appellant,                 D.C. No. 2:12-cv-00627-NVW

 v.
                                                     MEMORANDUM*
 CAROLYN W. COLVIN, Commissioner of
 Social Security,

              Defendant - Appellee.


                       Appeal from the United States District Court
                                for the District of Arizona
                         Neil V. Wake, District Judge, Presiding

                           Argued and Submitted April 16, 2015
                                San Francisco, California

Before: SCHROEDER and N.R. SMITH, Circuit Judges, and RESTANI,** Judge.

       Appellant Sharon Bencic appeals the denial of her claim for disability insurance

benefits and supplemental security income. The ALJ concluded that Bencic suffered from

two severe impairments, but could perform “light work,” including her previous work as a



        *
              This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
               The Honorable Jane A. Restani, Judge for the U.S. Court of International
Trade, sitting by designation.
waitress. On appeal, Bencic argues that the ALJ erred in weighing her physicians’

medical opinions.

       We have jurisdiction under 28 U.S.C. § 1291, and we affirm. The ALJ did not err

in giving more weight to the opinions of non-examining and non-treating physicians over

the opinion of treating physician Dr. Hurley. The ALJ gave “specific and legitimate”

reasons for giving less weight to Dr. Hurley’s opinion, including that it was inconsistent

with the opinion of three spine specialists, and with Dr. Hurley’s own conservative course

of treatment. See Lester v. Chater, 81 F.3d 821, 830–31 (9th Cir. 1995). These reasons

were supported by substantial evidence in the record. See id. Despite Bencic’s arguments

to the contrary, the ALJ could rely on the opinions of examining and non-examining

physicians to discount Dr. Hurley’s opinion to the extent these opinions were supported by

and consistent with the objective medical evidence. See Thomas v. Barnhart, 278 F.3d
947, 957 (9th Cir. 2002).

       Because substantial evidence supports the ALJ’s determination that Bencic was not

disabled at step four, we do not reach Bencic’s argument that the ALJ erred at step five.

See 20 C.F.R. § 404.1520(a)(4) (“If we can find that you are disabled or not disabled at a

step, we make our determination or decision and we do not go on to the next step.”).

       AFFIRMED.




                                             2